DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 2, the claim sets forth “with to the cooling tubes”.  It is unclear how there are multiple cooling tubes for the claimed recitation of “one…capacitor…comprises a cooling tube.”  In the recitation of more than one capacitor there would be more than one cooling tube, for it is unclear how there are multiple cooling tubes for one capacitor.  In addition, the statement “with to” is unclear.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 6-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayol et al. (US 2019/0316419) in view of Tan et al. (USP 10,128,044).
With respect to claim 1, Bayol et al. teach an apparatus comprising: a flow tube (unnumbered hollow tube in which orifices 18 are formed for circulation of drilling fluid) within a tool body (outside body shown in figure 4) of a pulse power drilling assembly (see abstract, pulse power assembly disclosed), the flow tube configured provide a flow path for drilling fluid through one or more sub-assemblies of the pulse power drilling assembly (see figure 4 and paragraph 70); and one or more capacitors (16) positioned between the flow tube and the tool body (see figure 4).  Bayol et al. does not disclose wherein each of the one or more capacitors comprises a cooling tube embedded within the capacitor to provide a thermally conductive path for a cooling fluid to flow through the respective capacitor and remove heat from the respective capacitor.  Tan et al. disclose a capacitor (100) with a cooling tube (124) embedded within the capacitor to provide a thermally conductive path for a cooling fluid to flow through the respective capacitor and remove heat from the respective capacitor (see column 7 lines 51-column 8 line 5; wherein a heat pipe with a heat sink is a closed loop system that allows heat transport through movement of liquid and vapor phases along the heat pipe; thus, a cooling fluid flows through the capacitor).  It would have been obvious to one having ordinary skill before effective filing date of the claimed to have modified Bayol et al. by using the cooling tube 124 as taught by Tan et al. in order to cool the capacitor.  
With respect to claim 2, Bayol et al. in view of Tan et al. further comprising a reservoir (see Tan et al. column 7 line 51-column 8 line 5, heat sink) fluidically coupled with to the cooling tubes.
With respect to claim 3, Bayol et al. in view of Tan et al. teach further comprising a return line (see Tan et al. column 7 line 51-column 8 line 5, from heat sink, the line connecting 124 to the heat sink is considered a return line) to recirculate the cooling fluid back to the reservoir.
With respect to claim 6, Bayol et al. in view of Tan et al. disclose wherein the reservoir includes a pressure compensation fluid configured to fill the tool body (see column 7 line 51-column 8 line 5, the fluid is considered a pressure compensation fluid and since it flows in the cooling tube it is configured to fill the tool body).
With respect to claim 7, Bayol et al. in view of Tan et al. teach wherein the reservoir comprises a cooling fluid reservoir comprising a dedicated cooling fluid separate from any other fluid in the tool body (see Tan et al. column 7 line 51-column 8 line 5, from heat sink).
With respect to claim 8, Bayol et al. in view of Tan et al. teach further comprising a solid material (50) extending at least part of a distance between the flow tube and the tool body and surrounding the one or more capacitors to maintain a position of the one or more capacitors and to absorb at least part of the heat associated with the one or more capacitors (see figure 13, insulating material 50).
With respect to claim 10, Bayol et al. in view of Tan et al. disclose wherein the flow tube comprises one of a center flow tube with the one or more capacitors are uniformly arranged radially around the center flow tube (see figure 13), an off-center flow tube, and an elliptical flow tube.
 	With respect to claim 11, Bayol et al. disclose a method comprising: providing a capacitor (16) in a pulse power drilling assembly (see abstract, pulse power assembly disclosed), wherein the capacitor (16) is configured to store and control electrical energy utilized by the pulse power drilling assembly to perform pulse power drilling operations (see paragraph 207, the capacitors are charged and discharged).  Bayol does not disclose providing a flow of cooling fluid to a cooling tube embedded in a capacitor and wherein the cooling tube provides a path for the cooling fluid to remove heat associated with the capacitor.  Tan et al. disclose a capacitor (100) with a cooling tube (124) embedded within the capacitor to provide a path for the cooling fluid to remove heat associated with the capacitor (see column 7 lines 51-column 8 line 5, wherein a heat pipe with a heat sink is a closed loop system that allows heat transport through movement of liquid and vapor phases along the heat pipe).  It would have been obvious to one having ordinary skill before effective filing date of the claimed to have modified Bayol et al. by using the cooling tube 124 as taught by Tan et al. in order to cool the capacitor.  

3.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayol et al. (US 2019/0316419) in view of Tan et al. (USP 10,128,044) in furether view of Osara et al. (USP 8,955,657).
	With respect to claim 12, Bayol et al. in view of Tan et al. does not disclose monitoring a temperature associated with the capacitor; and providing an output signal indicative of the temperature.  Osara et al. disclose a capacitor monitoring system for monitoring temperatures of capacitors (see column 4 lines 43-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayol et al. in view of Tan et al. by including a monitoring system as taught by Osara et al. in order to monitor the temperature of the capacitor.  The Examiner hereby takes Official Notice that it would have been obvious to have included an output signal in order to provide communication of the data collected by the monitoring system.
With respect to claim 13, Bayol et al. in view of Tan et al. in further view of Osara et al. does not disclose wherein the provided output signal is indicative of the temperature exceeding a predetermined threshold temperature.  The Examiner hereby takes Official Notice that it would have been obvious to one having ordinary skill in the art to have included a threshold temperature in order to allow the monitoring system to properly monitor and allow adjustments when necessary.

Allowable Subject Matter
4.	Claims 4, 5, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 15-20 are allowed.

Response to Arguments
6.	Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive. 
With respect to claim 1, the Applicant argues that “Tan’s heat pipe is not configured to be a thermally conductive path through which cooling fluid may flow.  Instead, Tan’s heat pipe itself conducts heat away from the core because the heat pipe is connected to the core.”  The Examiner respectfully disagrees.  A heat pipe with a heat sink is a closed loop system that allows heat transport through movement of liquid and vapor phases along the heat pipe.  Thus, a cooling fluid flows through the heat pipe and hence through the capacitor.  
It is taken to be admitted that output signals provide communication of the data collected by the monitoring system, as Applicant has not timely traversed the Examiner’s statement of Official Notice.
It is taken to be admitted that threshold temperatures allow the monitoring system to properly monitor and allow adjustments when necessary, as Applicant has not timely traversed the Examiner’s statement of Official Notice.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672